DETAILED ACTION
	This is a final Office Action on the merits for application 17/287,847. Receipt of the amendments and arguments filed on 08/31/2022 is acknowledged.
Claims 1-22 are pending.
Claims 1-22 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. (FR 3048861, using U.S. Publication 2019/0100958 as an English translation) in view of Bergh et al. (U.S. Publication 2014/0340730).
Regarding claim 1, Baquet et al. disclose a process for obtaining an insulating glazing comprising first (#30) and second (#31) glass sheets that are held parallelly spaced apart with the aid of at least one transparent glass spacer (#5) adhesively bonded (the adhesive #6 which is depicted with black coloring in figure 5) to the periphery of said glass sheets so as to make a gas-filled interlayer space (the space between the glass panes #30 and #31 and spacers as depicted in figures 2 and 4), said process comprising:
providing said spacer (#5), said spacer being substantially parallelepipedal (see figure 3) and comprising at least two rough faces (#52 and #53) opposite one another (see figure 3), and two smooth faces (#50 and #51) opposite one another, then
assembling said spacer between the glass sheets (see figure 4), so that each rough face of said spacer is positioned close to an edge (see figure 4), and against an inner face of each of said glass sheets, the interstitial width between the rough faces of the spacer and the inner faces of the glass sheets being less than 0.01 mm (Paragraph 53 of the English translation discloses the adhesive that extends between the spacer and the sheet can be from a few microns, which is understood to be as low as 0.002mm, or as high as 1mm, and thus form an interstitial width less than 0.01 mm within at least one location. Furthermore, there may be portions of the spacer that extend so as to directly abut the inner surfaces of the glass panes so as to have a width of 0.0 mm and thus fall within the range for the interstitial width as defined.), then
depositing at external joint lines (#54 and #55) between the rough faces of the spacer and the inner faces of the glass sheets, a transparent adhesive (#6), said adhesive moving by capillary action so as to cover the surface of said rough surfaces of the spacer (see paragraph 50 of the English translation), then
curing said adhesive (paragraph 52 of the English translation discloses the adhesive bonding can be crosslinkable and cured using UV, where such an adhesive is to cure in order to form the final, attached assembly).
Baquet et al. disclose the use of laser cutting in order to cut the glass spacer, where the roughness of the spacer surfaces caused by the laser cutting appears to provide a roughness, and thus a thickness of the adhesive used in the asperities between the spacer and glass panes of the window, to be from a few microns to 0.5 mm at most. Therefore, Baquet et al. does not specifically disclose the interstitial width between the rough faces of the spacer and the inner faces of the glass sheets is at most 0.01 mm over an entire length of the spacer. Such a roughness produced on the side surfaces of the glass spacer are commonly known in the art to be dependent upon the type of laser used and the aperture of the laser optics. See for example Marjanovic et al. (U.S. Patent 9,850,160). Bergh et al. teach that such lasers can be used to cut glass so as to have a surface roughness of less than 20 microns, less than 10 microns, less than 5 microns, or even less than 2 microns. See paragraph 115. Therefore, it would have been obvious to have used a laser to cut the glass spacer of Baquet et al. so as to comprise of a surface roughness of less than 10 microns, such as the laser and process as taught in Bergh et al., in order to increase the transparency of the window assembly at such locations so as to provide a better continuous transparent assembly around the edges and the center thereof, where use of the known technique and method as taught in Bergh et al. would have similarly yielded predictable results within the manufacture of the spacers of Baquet et al. in order to provide a lower surface roughness for the spacers for better transparency through the spacer when in use.
Regarding claim 2, Baquet et al. in view of Bergh et al. render obvious the Rz roughness, within the meaning of the ISO 4287:1997 standard, of the rough faces of the spacer is within a range of from 1 to 10 microns (as explained above, Bergh et al. disclose the laser cutting process can provide a surface roughness in glass that is less than 10 microns, where it would have been obvious to have laser cut the glass spacers of Baquet et al. to comprise of a roughness between 1 and 10 microns, as taught in Bergh et al., in order to increase the transparency of the window assembly at such locations so as to provide a better continuous transparent assembly around the edges and the center thereof).
Regarding claim 4, Baquet et al. in view of Bergh et al. render obvious wherein during the depositing of the adhesive, the adhesive has a viscosity of between 300 and 900 mPa.s (see paragraph 50 of the English translation of Baquet et al.).
Regarding claim 5, Baquet et al. in view of Bergh et al. render obvious the adhesive is UV crosslinkable and the curing is carried out by exposure to ultraviolet radiation (see paragraph 52 of the English translation of Baquet et al.).
Regarding claim 10, Baquet et al. in view of Bergh et al. render obvious a difference between the refractive index of the adhesive, after crosslinking, and the refractive index of the glass used for the spacers and the glass sheets is at most 0.3 (paragraphs 47 and 48 of the English translation of Baquet et al. disclose the refractive index of the adhesive is to be identical or close to that of the glass and spacer to negate the visual impact of the asperities and defects present in the fastening faces).
Regarding claim 11, Baquet et al. in view of Bergh et al. render obvious prior to providing the spacer, cutting the spacer starting from a glass sheet (see paragraph 84 of the English translation of Baquet et al.).
Regarding claim 12, Baquet et al. in view of Bergh et al. render obvious an insulating glazing (see figure 2 of Baquet et al.) capable of being obtained by the process as claimed in claim 1, said glazing comprising first (Baquet et al.; #30) and second (Baquet et al.; #31) glass sheets that are held parallelly spaced apart (see figures 2 and 4) with the aid of at least one transparent glass spacer adhesively bonded (Baquet et al.; #6) at the periphery of said glass sheets so as to make a gas-filled interlayer space (Baquet et al.; #32).
Regarding claim 15, Baquet et al. in view of Bergh et al. render obvious a climate-controlled unit (Baquet et al.; #1) comprising at least one insulating glazing unit as claimed in claim 12 (see figure 1 of Baquet et al. and the rejection of claim 12 above).
Regarding claim 16, Baquet et al. in view of Bergh et al. render obvious the Rz roughness, within the meaning of the ISO 4287:1997 standard, of the rough faces of the spacer is within a range of from 2 to 9 microns (as explained above, Bergh et al. disclose the laser cutting process can provide a surface roughness in glass that is less than 10 microns, where it would have been obvious to have laser cut the glass spacers of Baquet et al. to comprise of a roughness between 2 and 9 microns, as taught in Bergh et al., in order to increase the transparency of the window assembly at such locations so as to provide a better continuous transparent assembly around the edges and the center thereof).
Regarding claim 19, Baquet et al. in view of Bergh et al. render obvious the difference between the refractive index of the adhesive, after crosslinking, and the refractive index of the glass used for the spacers and the glass sheets is at most 0.1 (paragraphs 47 and 48 of the English translation of Baquet et al. disclose the refractive index of the adhesive is to be identical or close to that of the glass and spacer to negate the visual impact of the asperities and defects present in the fastening faces).
Regarding claim 20, Baquet et al. in view of Bergh et al. render obvious the cutting is carried out by scoring-breakage or laser cutting (see paragraph 18 of the English translation of Baquet et al.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Beresford et al. (U.S. Publication 2012/0090253).
Regarding claim 3, Baquet et al. in view of Bergh et al. render obvious the claimed invention except for two chamfers on the smooth face intended, in the mounted position of the spacer, to form the edge face of the glazing. However, it is highly well known in the art, as evidenced by Beresford et al., that such glass spacers can be constructed with bevels/chamfers that are to face outwardly and form the outer perimeter edge of the glazing. Therefore, it would have been obvious to have constructed the glass spacer of Baquet et al. to comprise of chamfers, as taught in Beresford et al., in order to provide a stronger seal and more strength to the connection between the spacer and glass panes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Buckley et al. (U.S. Patent 5,827,392).
Regarding claim 6, though Baquet et al. do not specifically disclose the UV source is provided on a single side of the assembly, it is highly well known in the art, as evidenced by Buckley et al. at #46, that UV sources can be provided from a single side of an assembly during the assembly process and still allow the UV light to travel through the material of the assembly due to the transparency of the material used. Therefore, it would have been obvious to have used a UV source from only a single side of the assembly during manufacturing of the units of Baquet et al., as taught in Buckley et al., in order to save costs on the manufacturing machines and running costs while still allowing curing of the adhesives as needed.

Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Hynes et al. (U.S. Publication 2011/0045280).
Regarding claim 7, Baquet et al. in view of Bergh et al. render obvious the claimed invention except for use of LEDs for such ultraviolet radiation. It is highly well known in the art, as evidenced by Hynes et al., that LEDs are a common source to cure adhesives using UV radiation. Therefore, it would have been obvious to have used LEDs to UV cure the adhesive of Baquet et al., as taught in Hynes et al., in order to use known methods to form the glazing units of Baquet et al. in a cost effective manner.
Regarding claims 8 and 17, Baquet et al. in view of Bergh et al. render obvious the claimed invention except for the range for the intensity of the UV radiation. However, it is highly well known in the art, as evidenced by Hynes et al., that UV curable adhesives can be cured using an intensity of approximately 100mW/cm2. Applicant provides known methods to cure such adhesives and thus it would have been obvious to have used a UV source within the intensity range as defined to cure the adhesive of Baquet et al., as taught in Hynes et al., in order to properly cure the adhesive and secure the glass panes to one another as needed.
Regarding claims 9 and 18, Baquet et al. in view of Bergh et al. render obvious the claimed invention except for the length of exposure to the UV radiation which the adhesive is to be exposed for to cure. However, it is highly well known in the art, as evidenced by Hynes et al., that UV curing can take as little as 20 seconds to cure certain adhesives. Applicant provides known methods to cure such adhesives and thus it would have been obvious to have exposed the adhesive of Baquet et al. to a UV source within the exposure range as defined, as taught in Hynes et al., in order to properly cure the adhesive and secure the glass panes to one another as needed while reducing the costs of construction by lowering the time spent under the UV source.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Boucher et al. (U.S. Publication 2017/0362882).
Regarding claim 13, Baquet et al. in view of Bergh et al. render obvious the claimed invention except for two transparent glass spacers adhesively bonded to the entire length of the long edges of the glass sheets and two non-transparent spacers adhesively bonded to the entire length of the short edges of the glass sheets. It is highly well known in the art, as evidenced by Boucher et al., that glass units can be constructed such that two translucent vertical spacers #2 can be positioned parallel to one another on two peripheral edges of the glazing unit while two non-transparent spacers can be positioned on the opposite parallel peripheral edges of the glazing unit (see paragraphs 73 and 79). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to have positioned two translucent spacers on the long edges of the unit and two non-transparent spacers on the short edges of the unit, as taught in Boucher et al, in order to provide thermal transfer characteristics and aesthetics to the glazing unit as needed based on the orientation and use of the glazing panel and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Meyer et al. (U.S. Publication 2015/0330137).
Regarding claim 14, though Baquet et al. do not specifically disclose the glazing unit comprises of at least one of the three performances as defined, it is highly well known in the art, as evidenced by Meyer et al., that annual transmission rates of glazing elements should be at most 1% per year in order to maintain the gastight nature of the window and thus it would have been obvious to have constructed the glazing unit of Baquet et al. to meet such gas leakage rates as defined in claim 14, as taught in Meyer et al., in order to meet industry standards to thus construct a competitive glazing unit that maintains its gas tightness during use.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baquet et al. in view of Bergh et al. and Eastern Gage (Eastern Gage, Feeler Gage blades & Coils Carbon Steel Metric Sizes, https://www.easterngage.com/products/feeler-gage-blades-coils-carbon-steel-metric-sizes/ (published 07/25/20217 and obtained from https://web.archive.org/web/20170725023352/https://www.easterngage.com/products/feeler-gage-blades-coils-carbon-steel-metric-sizes/)).
Regarding claim 21, Baquet et al. in view of Bergh et al. render obvious the claimed invention except specifically for after assembling and prior to said depositing, determining, with a calibrated thickness gauge or block, whether the interstitial width is at most 0.01 mm over the entire length of the spacer. As evidenced by Umbricht et al., feeler gauges of as low as 0.01 mm are known and have been used in the art in order to gauge the spacing between two elements. Checking measurements between elements of an assembly before fixing them to one another is commonly known and used in the art and thus it would have been obvious to have measured the distance between the spacer and panes of the assembly of Baquet et al., such as with a gauge as taught in Eastern Gage, in order to ensure the glass spacer was cut to the proper specs and thus would provide a more transparent edge for the assembly when the pieces are assembled together.
Regarding claim 22, Baquet et al. in view of Bergh et al. and Eastern Gage render obvious the calibrated thickness gauge or block has a thickness of 0.01 mm and, when the calibrated thickness gauge or block is insertable in the interstitial width at a position along the entire length of the spacer, the method further comprises reducing the interstitial width at said position with a clamp (as taught in Bergh et al., the roughness of side surfaces of the spacer of Baquet et al. can be 5 microns or less and thus a gauge of 0.01 mm would not be able to fit between the spacer and pane as defined, thus not requiring the contingent clause at the end of the claim).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because Applicant’s amendments to the claims required the use of a secondary reference not previously used before in order to obviate the amendments added to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635